DETAILED ACTION
Applicant’s response filed on October 14, 2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of group I encompassing claims 1-12 in the reply filed on October 14, 2022  is acknowledged. Claims 13-20 are withdrawn from further consideration as being drawn to a nonelected invention.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Referring to claim 9,  the term “the electrically insulative strands” lacks antecedent basis or unclear with depending claim 1; It is not clear that the term “the electrically insulative strands” refers to an electrically insulative first strand or at least one electrically insulative additional strand or both.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, and 9 are rejected under 35 U.S.C. 102(a)(1) or (a)(20 as being anticipated by Cousin et al. (US5120905, hereinafter Cousin).

Referring to claim 1, Cousin discloses a communications cable (figure 2) , comprising: 
a bundle of strands (bundle of strands in figure 2; FIG. 1 shows a central core 1 which, which, as previously indicated, is made up of twisted aramid fibers secured together by polyurethane. Around the core 1 are conductors 2 and/or intermediate members 2a, of which there are six in the example shown) including an electrically insulative first strand (core 1 made of aramid fibers secured together by polyurethane ), 
an electrically conductive second strand (a first of two conductors 2, see figure 2) disposed adjacent to the first strand (the core 1), an electrically conductive third strand  (a second of two conductors 2, see figure 2) disposed adjacent to the first strand (1) with the first strand between the second strand and the third strand ( the core 1 between the first and the second of two conductors 2 )  , and at least one electrically insulative additional strand disposed adjacent to the first strand (at least one of intermediate insulative members 2a adjacent to the core 1  in figure 2 ; the specification mentions that a (1+6) elastic core structure in which the "1" is the central core and the "6" comprise, for example, two diametral opposed electrical conductors and four intermediate polyurethane aramid composite members of the same diameter).

Referring to claim 2, Cousin discloses the communications cable of claim 1, wherein the at least one electrically insulative additional strand comprises four additional strands (the four intermediate insulative members 2a  in figure 2; also see explanation in the rejection of claim 1).

Referring to claim 3, Cousin discloses the communications cable of claim 2, wherein a first pair of the four additional strands is disposed adjacent to the first strand and opposite a second pair of the four additional strands (a first pair of the four intermediate insulative members 2a  adjacent to the core 1 opposite to a second pair of the four intermediate insulative members 2a in figure 2; also see explanation in the rejection of claim 1).

Referring to claim 4, Cousin discloses the communications cable of claim 2, wherein along a periphery of the bundle of strands, the second strand and the third strand are separated by two of the additional strands (along a periphery of the bundle of strands, the second strand and the third strand are separated by two of the four intermediate insulative members 2a in figure 2).

Referring to claim 5, Cousin discloses the communications cable of claim 2, wherein the second strand is in contact with the first strand and two of the additional strands ( the first of two conductors 2 is in contact with the core 1 and two of the four intermediate insulative members 2a in figure 2) .

Referring to claim 6, Cousin discloses The communications cable of claim 5, wherein the third strand is in contact with the first strand and two of the additional strands ( the second of two conductors 2 is in contact with the core 1 and two of the four intermediate insulative members 2a in figure 2).

Referring to claim 7, Cousin discloses the communications cable of claim 1, wherein each of the first strand, the second strand, the third strand, and the at least one additional strand has a substantially circular cross-section; the substantially circular cross-sections each have a diameter; and the diameters are substantially equal (see figure2; also see further in specification mention to have same diameter of all strands and the core)

Referring to claim 9, Cousin discloses the communications cable of claim 1, wherein the electrically insulative strands comprise at least one material selected from the group of materials consisting of plastic, rubber, and fiber (the core 1 and/or insulating members 2a comprises aramid fibers; specification mentions that a central core 1 which, as previously indicated, is made up of twisted aramid fibers secured together by polyurethane; Like the core 1, the intermediate members are advantageously aramid fibers integrated into a polyurethane matrix. ) .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  8 is rejected under 35 U.S.C. 103 as being unpatentable over Cousin in view of Wang et al. (CN105741921, hereinafter Wang)

Referring to claim 8, Cousin discloses the communications cable of claim 1, but fails to disclose wherein the second strand and the third strand have a twist rate greater than or equal to 10 mm per twist and less than or equal to 20 mm per twist.
Wang discloses wherein the second strand and the third strand have a twist rate greater than or equal to 10 mm per twist and less than or equal to 20 mm per twist  (Wang mentions in  abstract  that 16-18mm per twist of the conductors 1).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cable of Cousin to  have twist rate of conductors as taught by Wang in order to help to minimizing crosstalk between adjacent conductors to improve signal strength and reliability; and Wang further mentions that  the cable disclosed by the invention has the characteristics of being compact in structure, good in bending property, excellent in electrical property.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cousin in view of Bogese et al. (US4185162, hereinafter Bogese).

Referring to claim 10, Cousin discloses the communications cable of claim 1, but fails to disclose the second strand is arranged to carry electrical signals from a first end of the communications cable to a second, opposite end of the communications cable.
Bogese discloses the second strand is arranged to carry electrical signals from a first end of the communications cable to a second, opposite end of the communications cable (claim 1 mentions that a plurality of parallel, spaced signal conductors arranged in a plurality of signal conductor groups, each of said groups comprising a pair of adjacent signal conductors which consist of a send conductor and a return conductor for data communication).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cable of Cousin to  have signal send conductor and  signal return conductor as taught by Bogese for data communication between multiple electronic components.

Referring to claim 11, Cousin in view of Bogese disclose the communications cable of claim 10, wherein the third strand is arranged to carry electrical signals from the second end of the communications cable to the first end of the communications cable (see rejection of claim 10 above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cousin in view of  Fitz et al. (US20060104579, hereinafter Fitz).

Referring to claim 12, Cousin discloses the communications cable of claim 1, comprising an insulative jacket enclosing the bundle of strands (a polyurethane sheath 4 in figures 1-2 of Cousin), but fails to disclose the insulative jacket including a visual index indicating an orientation of at least one of the second strand and the third strand a long a length of the communications cable.
Fitz disclose the insulative jacket including a visual index indicating an orientation of at least one of the strands along a length of the communications cable ( see 13 and 14 in figure 5).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cable of Cousin to  have visual mark on sheath as taught by Fitz fin in order to find location or position of particular strands with exposing or damaging strands of the cable to connects  and/or to avoid misconnection of strands of the cable with the electronic devices.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847